DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/24/2020 and 3/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Hubbard et al. (US 4907013).
Regarding claim 1:
	Hubbard et al. disclose a head unit comprising:
	a plurality of ejection portions (nozzles 2) that include a first ejection portion and a second ejection portion (any two nozzles: Fig. 2);

	a storage portion (at least shift register 56) that includes a first storage region storing a first determination information indicating a determination result for the first ejection portion from the determination portion, and a second storage region storing second determination information indicating a determination result for the second ejection portion from the determination portion (shift register 56 inherently includes a storage region for storing the comparison result for each nozzle: col. 7, line 64 – col. 8, line 21 & Fig. 8).
Regarding claim 2:
	Hubbard et al. disclose all the limitations of claim 1, and also that the determination portion includes a first determination portion (e.g. the photodetector 18) that determines the liquid ejection state of the first ejection portion (col. 7, lines 56-63), and a second determination portion (e.g. the comparator 38) that determines the liquid ejection state of the second ejection portion (col. 7, lines 56-63).
Regarding claim 3:
	Hubbard et al. disclose all the limitations of claim 1, and also that the storage portion includes a shift register (56) that sequentially outputs the first determination information and the second determination information (col. 7, line 64 – col. 8, line 12 & Fig. 8).
Regarding claim 4:
	Hubbard et al. disclose all the limitations of claim 3, and also that the shift register includes a plurality of holding portions coupled in cascade (inherent to the described shift register: col. 7, line 64 – col. 8, line 12), and 
	outputs information that is held in the plurality of holding portions and includes the first determination information and the second determination information from a holding portion in a final stage among the plurality of holding portions as one data set (the 32-bits constitute a data set: col. 8, lines 8-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US 4907013) in view of Hashizume (US 2015/0170008 A1).
Regarding claims 5-6:
	Hubbard et al. disclose all the limitations of claim 4, but do not expressly disclose that the head unit comprises an encoding portion that compresses the one data set output from the shift register.
	However, Hashizume teach that, by using lossless compression of data, data transmission can be increased while maintaining the high frequency components of the data (paragraph 31).
	Therefore, it would have been obvious to a person of ordinary skill in the art to include into Hubbard et al.’s head unit an encoding portion that losslessly compresses the data set, as suggested by Hashizume.

s 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US 4907013) in view of Hashizume (US 2015/0170008 A1), as applied to claim 5 above, and further in view of Moote et al. (US 2002/0163963 A1).
Regarding claims 7-8:
	Hubbard et al.’s modified head unit comprises all the limitations of claim 5, but does not expressly disclose a differential transmission circuit.
	However, Moote et al. disclose a data transmission interface in which compressed data stream is connected to an LVDS interface, so as to supply very high data rates that minimize crosstalk (paragraph 27).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include an LVDS interface with Hubbard et al.’s head unit, so as to enable very high data transmission of the compressed data.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853